         Case: 3:17-cv-00595-jdp Document #: 106 Filed: 04/24/20 Page 1 of 22



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


    MOUNTAIN CREST SRL, LLC,

                               Plaintiff,
          v.
                                                                  OPINION and ORDER
    ANHEUSER-BUSCH InBEV SA/NV,
    individually and as successor to InBev SA/NV and
                                                                       17-cv-595-jdp
    Interbrew S.A. and MOLSON COORS BREWING
    COMPANY, individually and as successor to Molson
    Canada Inc.,

                               Defendants.


         Plaintiff Mountain Crest SRL, LLC, which owns and operates Minhas Brewery in

Monroe, Wisconsin, is suing defendants Anheuser-Busch InBev SA/NV (ABI) and Molson

Coors Brewing Company (Molson Coors) for alleged anticompetitive behavior in Ontario,

Canada. The case is now on remand after the Court of Appeals for the Seventh Circuit affirmed

in part and reversed in part the judgment dismissing all of Mountain Crest’s claims. See

Mountain Crest SRL, LLC v. Anheuser-Busch InBev SA/NV, 937 F.3d 1067 (7th Cir. 2019).

         This court dismissed the case under the act of state doctrine, which prohibits federal

courts from invalidating the public acts of a foreign government. The court understood

Mountain Crest’s challenge to be limited to the so-called “six-pack rule,” which prohibits some

Ontario liquor stores from selling larger packs of beer or offering discounts for buying multiple

six-packs.1 Because the six-pack rule is embodied in Ontario law, Liquor Control Act, R.S.O.

1990, c. L.18, § 10(3) (Can.), the act of state doctrine required dismissal.



1
  See Dkt. 60, at 10 n.3 (“[B]oth sides have assumed in their briefing that Mountain Crest’s
claims under the Sherman Act are limited to restrictions on selling larger packs of beer and
       Case: 3:17-cv-00595-jdp Document #: 106 Filed: 04/24/20 Page 2 of 22



       The court of appeals agreed that the act of state doctrine required dismissal of Mountain

Crest’s challenge to the six-pack rule. But the court concluded that Mountain Crest was also

challenging other conduct not implicated by the act of state doctrine. The court did not

determine whether the other challenges should proceed but instead directed “the district court

[to] address these claims in due course.” Id. at 1086.

       Now defendants have filed a new motion to dismiss all of the claims remanded by the

court of appeals. Dkt. 75. For its part, Mountain Crest moves for reconsideration of the

decision that its challenge to the six-pack rule is barred by the act of state doctrine, contending

that a new bill by the Ontario legislature undermines that decision. Dkt. 73.

       The court isn’t persuaded that the bill cited by Mountain Crest requires reconsideration

of the holding regarding the six-pack rule, so the court will deny Mountain Crest’s motion. As

for defendants’ motion to dismiss, the court concludes that Mountain Crest hasn’t stated a

claim upon which relief may be granted. Some of Mountain Crest’s claims arise out of injuries

caused by the Ontario government’s conduct, not defendants’ conduct. And the remaining

claims relate to conduct by an Ontario cooperative that is not a party to this case. Although

Mountain Crest includes conclusory allegations in its complaint that defendants were involved

in a conspiracy to control the cooperative to harm American beer exporters, conclusory

allegations are not enough to state a claim, especially in a complex lawsuit involving alleged

antitrust violations. So the court will grant defendants’ motion to dismiss.




pack-up pricing, so the court has made the same assumption.”).


                                                2
      Case: 3:17-cv-00595-jdp Document #: 106 Filed: 04/24/20 Page 3 of 22



                                       BACKGROUND

       A full summary of Mountain Crest’s allegations may be found in the court of appeals’s

decision, Mountain Crest, 937 F.3d at 1069–77, and in this court’s decision granting

defendants’ original motion to dismiss, Dkt. 60, at 2–9, so only a brief overview of factual and

regulatory background is provided here.

       Under Ontario law, there are only two places that an individual may purchase beer for

off-site consumption in Ontario: (1) stores operated by the Liquor Control Board of Ontario

(LCBO); and (2) The Beer Store, which is operated by Brewers Retail Inc. (BRI). The LCBO

is a government agency that regulates liquor sales. BRI is a cooperative of Ontario brewers. The

primary members of BRI are Labatt Breweries of Canada and Molson Inc. (Canada), which

each own 49 percent of the cooperative. Labatt is a subsidiary of defendant ABI and Molson

is a subsidiary of defendant Molson Coors.

       The LCBO controls the sale and delivery of beer at BRI stores and establishes specific

terms and conditions related to the operation of such stores. When the Beer Store and an

LCBO store are in the same community, their inventories differ. LCBO “ordinary” stores sell

wine and spirits as well as beer in packages of six or fewer; the Beer Store may sell larger

packages of beer. This arrangement was reflected in a 2000 agreement between BRI and LCBO

and is now codified in a 2015 Ontario law.

       Mountain Crest entered the Ontario beer market in 2009. Since then, Mountain Crest

alleges that its ability to sell its beer in Ontario has been unfairly restricted, both at LCBO

stores and at the Beer Store. As for the LCBO, Mountain Crest says that the six-pack rule is

harmful, especially to a “value beer” such as Mountain Crest, because it prevents Mountain

Crest from offering discounts on purchases for larger quantities of beer. Mountain Crest says


                                               3
       Case: 3:17-cv-00595-jdp Document #: 106 Filed: 04/24/20 Page 4 of 22



that defendants are responsible for the six-pack rule because they pressured the LCBO into

adopting the rule, using tactics that are prohibited under antitrust law. As for the Beer Store,

Mountain Crest says that the stores are stocked and laid out in a way that discriminates against

Mountain Crest and other American brands not owned by defendants.



                            MOTION FOR RECONSIDERATION

       Mountain Crest seeks reconsideration of the portion of this court’s decision that was

affirmed by the court of appeals. Dkt. 73. Specifically, Mountain Crest says that the act of

state doctrine has no application to this case in light of a bill passed by the Ontario legislature

in June 2019.

       The parties disagree about whether Mountain Crest is entitled to a consideration of the

merits of its motion. Mountain Crest cites footnote 78 of the court of appeals’s decision, in

which the court declined to consider any effect that the bill might have, stating instead that

“the most expeditious manner of evaluating this development is to permit the district court to

address it on remand.” Mountain Crest, 937 F.3d at 1085. Defendants don’t directly address

footnote 78, but they contend that Mountain Crest must still meet the requirements of either

Rule 59 or Rule 60 of the Federal Rules of Civil Procedure if it wants to disturb the judgment.

Rule 59 motions must be brought within 28 days of entering judgment, and Rule 60 motions

must be brought within one year or “within a reasonable time,” depending on which provision

is at issue. Defendants contend that Mountain Crest has failed to meet any of those deadlines.

       Rule 59 and Rule 60 apply only to final judgments. After the court of appeals remanded

the case, “the earlier final judgment became interlocutory. What had been a judgment on all

claims in the case became a judgment on only some claims. And without a Rule 54 certification,


                                                4
       Case: 3:17-cv-00595-jdp Document #: 106 Filed: 04/24/20 Page 5 of 22



that judgment was not final.” Carmody v. Bd. of Trustees of Univ. of Illinois, 893 F.3d 397, 408

(7th Cir. 2018). So the court need not determine whether Mountain Crest’s motion complied

with the time limits in Rule 59 or Rule 60. Rather, the more appropriate question is whether

reconsideration is permitted by the mandate rule and the law of the case doctrine, which

“prohibit a district court from revisiting on remand any issues expressly or impliedly decided

on appeal.” United States v. Fox, 783 F. App’x 630, 632 (7th Cir. 2019). In this case, the court

of appeals did decide that the act of state doctrine precluded some of Mountain Crest’s claims.

But footnote 78 appears to give this court permission to consider the June 2019 bill, so that is

what the court will do. See also Carmody, 893 F.3d at 408 (“[T]he law-of-the-case doctrine may

yield if an intervening change in the law, or some other special circumstance, warrants

reexamining the claim.” (internal quotation marks omitted)).

       Mountain Crest attached a copy of the bill to its motion. Dkt. 73-1. The bill “enacted

an amendment to the Liquor Control Act terminating the 2015 Agreement,” but “[t]he

effective date of the termination is to be announced by the province’s Lieutenant Governor”

and “this date has not yet been announced.” Mountain Crest, 937 F.3d at 1077.

       The court is not persuaded that a bill that has not been given legal effect is enough to

require a different result in this case. The court of appeals described the act of state doctrine

as “a judicial rule that generally forbids an American court to question the act of a foreign

sovereign that is lawful under that sovereign’s laws.” Id. at 1080 (internal quotation marks

omitted). The court articulated a two-part test for determining whether the doctrine applied in

this case: (1) “whether the six-pack rule is attributable to the government of Ontario for the

purposes of the act of state doctrine”; and (2) “whether a decision in Mountain Crest’s favor




                                               5
       Case: 3:17-cv-00595-jdp Document #: 106 Filed: 04/24/20 Page 6 of 22



would invalidate those acts.” Id. at 1083. The court concluded that the answer to both

questions was “yes.”

       The June 2019 bill, even once it takes effect, does not change the answer to either

question. The six-pack rule is still attributable to the government of Ontario and a decision in

Mountain Crest’s favor would still invalidate acts of the Ontario government. Mountain Crest

doesn’t argue otherwise, and it doesn’t point to any portion of the court of appeals’s decision

that is undermined by the bill. The court will deny Mountain Crest’s motion for

reconsideration.



                                    MOTION TO DISMISS

       Mountain Crest is raising claims under Section 1 and Section 2 of the Sherman Act as

well as a claim for unjust enrichment under Wisconsin common law. Section 1 applies to

conspiracies in restraint of trade. 15 U.S.C. § 1. Section 2 applies to monopolies. 15 U.S.C.

§ 2. Although § 1 and § 2 are criminal laws, “any person . . . injured in his business or property”

because of a violation of those laws may bring a civil action. 15 U.S.C. § 15(a).

       The court of appeals identified two types of conduct alleged in the complaint that are

not barred by the act of state doctrine: (1) “antecedent and allegedly deliberate acts to bring

about the six-pack rule”; and (2) “a pattern of other marketing and distribution practices that

. . . disfavor[ed] American products, including Mountain Crest’s product.” Mountain Crest, 937

F.3d at 1086. Defendants’ motion to dismiss challenges Mountain’s Crest’s claims based on

both types of conduct.2


2
 In addition to challenging the merits of Mountain Crest’s claims, defendants raise secondary
and relatively brief arguments about whether the United States is the proper forum for this
case under the doctrines of comity and forum non conveniens. But defendants’ comity

                                                6
       Case: 3:17-cv-00595-jdp Document #: 106 Filed: 04/24/20 Page 7 of 22



A. Acts leading up to the six-pack rule

       The court of appeals identified three acts discussed in the complaint related to alleged

attempts to promote the six-pack rule. First, Labatt Breweries of Canada and Molson Inc.

(Canada) pressured the LCBO through a group boycott, restricting the supply of beer to the

LCBO. Second, Anheuser-Busch and Molson Coors threatened to sue the LCBO under the

North American Free Trade Agreement. Third, BRI offered small ownership stakes to all

Ontario-based brewers to dissuade them from opposing the six-pack rule. Although defendants

seek dismissal of all three claims, Mountain Crest discusses only the group boycott in its

opposition brief, so the court will assume that Mountain Crest has abandoned any challenges

based on defendants’ threat to sue or offer of ownership stakes.3

       The court of appeals described the alleged boycott as follows: “Labatt and Molson

refused to supply additional six packs of beer beyond what the LCBO already had, to provide

packages of their beer in cases larger than a six pack, or to provide any beer in cans.” Mountain

Crest, 937 F.3d at 1073. Defendants’ arguments for dismissing the group boycott claim focus

on the LCBO’s involvement: the boycott doesn’t give rise to an antitrust claim against



argument rests entirely on a test that neither the Supreme Court nor the Court of Appeals for
the Seventh Circuit has adopted. See In re Vitamin C Antitrust Litig., 837 F.3d 175, 183 (2d Cir.
2016), vacated and remanded sub nom. Animal Sci. Prod., Inc. v. Hebei Welcome Pharm. Co., 138 S.
Ct. 1865 (2018). And defendants’ forum non conveniens argument is not well developed. So
the court concludes that defendants have not satisfied their “heavy burden” to show that
Mountain Crest should have filed this case in Canada rather than in Mountain Crest’s home
district. See In re Factor VIII or IX Concentrate Blood Products Litigation, 484 F.3d 951, 955–56
(7th Cir. 2007) (“[W]hen the plaintiff has sued in his or her home forum, there is a strong
presumption in favor of that choice. Under those circumstances, a defendant invoking forum
non conveniens bears a heavy burden in opposing the plaintiff’s chosen forum.” (internal
quotation marks, citations, and alterations omitted)).
3
 Even if Mountain Crest hadn’t abandoned those aspects of its claim, the court would conclude
that they fail for the same reasons as the challenge to the group boycott.


                                               7
       Case: 3:17-cv-00595-jdp Document #: 106 Filed: 04/24/20 Page 8 of 22



defendants because the boycott did not harm Mountain Crest, and the only alleged indirect

harm—the six-pack rule—was imposed by the LCBO and the Ontario government, not

defendants. Defendants rely on several related doctrines to make this argument.

       1. Noerr-Pennington doctrine

       Defendants invoke the Noerr-Pennington doctrine, which “extends absolute immunity

under the antitrust laws to businesses and other associations when they join together to

petition legislative bodies, administrative agencies, or courts for action that may have

anticompetitive effects.” Mercatus Grp., LLC v. Lake Forest Hosp., 641 F.3d 834, 841 (7th Cir.

2011) (internal quotation marks and citations omitted).4 Because Mountain Crest is alleging

that defendants were using the boycott to influence the LCBO, defendants say that they are

entitled to immunity under Noerr-Pennington.

       Mountain Crest says that Noerr-Pennington doesn’t apply when a defendant’s conduct is

a group boycott, citing Federal Trade Commission. v. Superior Court Trial Lawyers Association, 493

U.S. 411 (1990) (SCTLA). Mountain Crest is right, but only to a point.

       In SCTLA, an association of criminal defense lawyers refused to represent any more

clients for the District of Columbia until the district enacted legislation that increased the

lawyers’ compensation. The federal government sued, contending that the association’s

conduct was a group boycott that qualified as a restraint of trade. The Supreme Court agreed

and rejected the association’s assertion of immunity under Noerr-Pennington. The Court

explained that Noerr-Pennington applies when “the alleged restraint of trade was the intended




4
  The doctrine gets its name from two Supreme Court cases that applied it, Eastern R.R.
Presidents Conference v. Noerr Motor Freight, Inc., 365 U.S. 127 (1961), and United Mine Workers
v. Pennington, 381 U.S. 657 (1965).


                                                8
       Case: 3:17-cv-00595-jdp Document #: 106 Filed: 04/24/20 Page 9 of 22



consequence of public action;” it does not apply when a “boycott was the means by which [the

defendants] sought to obtain favorable legislation.” Id. at 424–25. Applying that principle to

the case before it, the Court observed that “[t]he restraint of trade that was implemented while

the boycott lasted would have had precisely the same anticompetitive consequences during that

period even if no legislation had been enacted.” Id. at 425.

       SCTLA makes it clear that defendants aren’t entitled to immunity for a claim based on

harm caused by the alleged boycott itself. The Court of Appeals for the First Circuit has stated

the rule succinctly: “private actors who conduct an economic boycott violate the Sherman Act

and may be held responsible for direct marketplace injury caused by the boycott, even if the

boycotters’ ultimate goal is to obtain favorable state action.” Sandy River Nursing Care v. Aetna

Cas., 985 F.2d 1138, 1142 (1st Cir. 1993). So if Mountain Crest could point to an injury

caused by the boycott, it could seek damages for the boycott. But Mountain Crest hasn’t done

that. After all, the alleged boycott wasn’t against Mountain Crest, it was against the LCBO.

And the boycott involved defendants withholding their own products from the LCBO, not

Mountain Crest’s products. Mountain Crest identifies no way it suffered as a result of that

alleged conduct. If anything, limiting the supply of defendants’ beer would give Mountain Crest

an opportunity to sell more beer to the LCBO.

       As the court of appeals recognized, Mountain Crest’s challenge to the boycott “raise[s]

significant questions of causality.” Mountain Crest, 937 F.3d at 1086. Mountain Crest’s theory

is not that it was harmed directly by the boycott but that the boycott induced the LCBO to

enact the six-pack rule, which limited Mountain Crest’s sales by preventing it from providing

discounts for higher-volume sales. But Mountain Crest can’t challenge the six-pack rule directly

because of the act of state doctrine. So the question is whether Mountain Crest can maintain


                                               9
      Case: 3:17-cv-00595-jdp Document #: 106 Filed: 04/24/20 Page 10 of 22



an antitrust claim based on an alleged group boycott that caused it no direct harm but that

Mountain Crest says set off a chain of events that hurt Mountain Crest’s sales in Ontario.

       SCTLA provides little guidance in answering that question because there were no issues

of causation in that case. The plaintiff was representing the interests of the District of

Columbia, which was directly harmed by the group boycott. Other cases more similar to this

one suggest that a private defendant cannot be held liable for an alleged antitrust violation

when the harm was caused directly by the government, even if the defendant “improperly”

influenced the government. In that situation, the government’s conduct is a supervening cause

that breaks the link between the defendant and any injury the plaintiff suffered. See Associated

Bodywork & Massage Professionals v. Am. Massage Therapy Ass’n, 897 F. Supp. 1116, 1120 (N.D.

Ill. 1995) (“Although Defendant may have encouraged the legislatures’ actions, the choice to

enact massage therapy regulations constituted an independent governmental choice,

comprising a supervening ‘cause,’ and breaking the link between Defendant’s actions and any

injury Plaintiff may have suffered.”); 1A Phillip E. Areeda & Herbert Hovenkamp, Antitrust

Law § 202c (4th ed. 2015).

       Sandy River Nursing Care is a good example. In that case, the plaintiffs alleged that a

group of insurance companies used a group boycott to coerce the state legislature into allowing

them to charge higher rates for workers’ compensation insurance. When a group of employers

sued the insurers for antitrust violations, the court concluded that the boycott was a restraint

of trade and that Noerr-Pennington did not provide immunity for the boycott. But, as in this

case, the plaintiffs in Sandy River Nursing Care weren’t claiming damages for the boycott itself.

985 F.2d at 1143. Rather, they contended that the boycott coerced the state legislature into

allowing higher rates, which the defendants then imposed. The court rejected that claim,


                                               10
      Case: 3:17-cv-00595-jdp Document #: 106 Filed: 04/24/20 Page 11 of 22



holding that the legislation was an act of the legislature, not the insurers. The court also rejected

the argument that the higher rates could be attributed to the insurers because they used

“unlawful activity to coerce the favorable legislation,” reasoning that the legislature’s motive

was irrelevant. Id. at 1144.

       Sandy River Nursing Care is not identical to this case because the court relied on the

principle that the “Sherman Act d[oes] not apply to anticompetitive restraints imposed by the

States ‘as an act of government.’” Id. (quoting City of Columbia v. Omni Outdoor Advertising, Inc.,

499 U.S. 365 (1991)). But that principle, which is called “state action immunity,” is similar to

the act of state doctrine. Both doctrines rest on the principle that the Sherman Act doesn’t

reach conduct of a sovereign, whether domestic or foreign. The important point is the same:

there is no liability under the Sherman Act when the “only anticompetitive injuries that [the

plaintiff] complains of are the direct result of governmental action.” Sessions Tank Liners, Inc. v.

Joor Mfg., Inc., 17 F.3d 295, 300–01 (9th Cir. 1994).

       This is not simply an issue of immunity. Rather, it is a basic question of causation. See

Arreda & Hovenkamp ¶201a (“Setting aside the Constitution and the substantive meaning of

the statute, when the anticompetitive harm results from the government action . . . then the

government itself becomes the ‘cause’ of action.”). The court in Sessions Tank recognized this.

Allowing parties to assert antitrust claims for private conduct alleged to have caused the

government to impose a restraint of trade “would entail deconstructing the decision-making

process to ascertain what factors prompted the various governmental bodies to erect the

anticompetitive barriers at issue.” Id. at 301.

       In this case, the deconstruction process would be complicated by an additional factor.

Specifically, when Mountain Crest entered the Ontario market in 2009, it had already been


                                                  11
      Case: 3:17-cv-00595-jdp Document #: 106 Filed: 04/24/20 Page 12 of 22



nine years since the LCBO had officially adopted the six-pack rule in the 2000 agreement.5

And Mountain Crest doesn’t contend that defendants can be held liable for anything that

happened before 2000. So this is not a situation in which the plaintiff is alleging that a group

boycott caused the government to adopt an anticompetitive policy. In other words, Mountain

Crest’s theory is not that defendants’ alleged group boycott caused any change in government

policy; rather, Mountain Crest’s theory is that the boycott persuaded the Ontario government

to retain a policy that had already been in place for nearly a decade, if not longer. See Hughes

v. Liquor Control Bd. of Ontario, 2018 CarswellOnt 3969, para. 157 (Can. Ont. S.C.J.) (WL)

(“The LCBO would have needed the Provincial Government’s approval to change this status

quo, and the Government refused to grant such approval.”). This makes the alleged causal

connection between defendants’ conduct and Mountain Crest’s harm even more attenuated

than in other cases involving the Noerr-Pennington doctrine.

       So Mountain Crest is correct that the Noerr-Pennington doctrine does not provide

unequivocal support to defendants because, under SCTLA, a group boycott against the

government is not entitled to immunity. But, as the other cases and authorities cited above

demonstrate, Noerr-Pennington is about more than simply immunizing protected conduct. It is

also a recognition of both the evidentiary and policy-based reasons for limiting antitrust

liability when anticompetitive harm is the direct result of government action. Applying those




5
 In fact, as noted in one of the attachments to Mountain Crest’s complaint, even in 2000, the
LCBO recognized that the six-pack rule was “[c]onsistent with historical practice.” Dkt. 49-14.
See also Hughes v. Liquor Control Bd. of Ontario, 2018 CarswellOnt 3969, para. 157 (Can. Ont.
S.C.J.) (WL) aff’d 145 O.R.3d 401 (Can. Ont. C.A.). (“The 2000 Beer Framework Agreement
did not change much in the way that the LCBO and Brewers Retail each operated. . . . Both
before and after the Agreement was adopted, government policy precluded the LCBO from
selling 12-packs and 24-packs at Ordinary Stores.”).


                                              12
      Case: 3:17-cv-00595-jdp Document #: 106 Filed: 04/24/20 Page 13 of 22



reasons to the facts of this case supports a conclusion that Mountain Crest cannot maintain an

antitrust claim against defendants based on the group boycott. But the court need not rest its

decision on Noerr-Pennington because there are other causation doctrines that point to the same

result.

          2. Other causation doctrines

          Apart from their reliance on Noerr-Pennington, defendants say that there are three other

causation-related problems for any antitrust claim based on the group boycott: (1) Mountain

Crest’s injury is not “fairly traceable” to defendants’ conduct, as required by Article III of the

Constitution; (2) Mountain Crest has not satisfied the requirements for an “antitrust injury,”

as required for its claims under both § 1 and § 2 of the Sherman Act; and (3) Mountain Crest

has not satisfied the requirement in the Foreign Trade Antitrust Improvements Act of 1982

(FTAIA), 15 U.S.C. § 6a, to allege a “direct” injury on domestic export commerce.

          Defendants’ first argument is about constitutional standing, which requires the litigant

to show that he has suffered a concrete and particularized injury that is fairly traceable to the

defendants’ conduct and is likely to be redressed by a favorable judicial decision. Lujan v.

Defenders of Wildlife, 504 U.S. 555, 560–61 (1992). Defendants rely on the proposition that

the plaintiff’s injury is not fairly traceable to the defendant if the injury is “the result of the

independent action of some third party not before the court.” Id. (internal quotation marks

and alterations omitted). Defendants say that Mountain Crest’s injury is the result of the

LCBO, not defendants, so Mountain Crest doesn’t have standing. Mountain Crest doesn’t

respond to this argument in its opposition brief; it doesn’t address constitutional standing at

all. That could be reason enough to dismiss this claim. Kirksey v. R.J. Reynolds Tobacco Co., 168

F.3d 1039, 1041 (7th Cir. 1999) (“If [courts] are given plausible reasons for dismissing a


                                                13
      Case: 3:17-cv-00595-jdp Document #: 106 Filed: 04/24/20 Page 14 of 22



complaint, they are not going to do the plaintiff’s research and try to discover whether there

might be something to say against the defendants’ reasoning.”).

       Having said that, the causation requirement for standing is fairly liberal; it doesn’t

require a showing of proximate cause. See Bennett v. Spear, 520 U.S. 154, 169 (1997) (“While

. . . it does not suffice if the injury complained of is the result of the independent action of

some third party not before the court, that does not exclude injury produced by determinative

or coercive effect upon the action of someone else.” (internal quotation marks and alterations

omitted)). But even if the court assumes that Mountain Crest has standing to sue, that doesn’t

mean it meets the requirements to sue under the Sherman Act. See McGarry & McGarry, LLC

v. Bankr. Mgmt. Sols., Inc., 937 F.3d 1056, 1063 (7th Cir. 2019) (concluding that plaintiffs had

standing but failed to prove causation under the Sherman Act).

       Two causation requirements for antitrust claims are relevant to this analysis. First,

“Congress did not intend to allow every person tangentially affected by an antitrust violation

to maintain an action,” so courts have required “the plaintiff [to] demonstrate[] [a] direct link

between the alleged antitrust violation and the claimed antitrust injury.” Id. at 1064 (internal

quotation marks omitted). For example, in McGarry and McGarry, the court held that the

plaintiff could not bring a claim under the Sherman Act because its alleged injury was “entirely

derivative” of the injury of a third party, who the court said was “a more appropriate person to

pursue the claim.” Defendants make the same argument in this case, contending that Mountain

Crest’s injury is derivative of the injury to the LCBO, so the LCBO, as the target of the alleged

group boycott, is the proper plaintiff, if any.

       Second, the FTAIA imposes additional limits on Sherman Act claims that are based on

anticompetitive conduct in a foreign country. For the purpose of this case, Mountain Crest


                                                  14
      Case: 3:17-cv-00595-jdp Document #: 106 Filed: 04/24/20 Page 15 of 22



must show that the group boycott had a “direct, substantial, and reasonably foreseeable effect”

on exports from the United States. 15 U.S.C. § 6a(1)(b). “Direct” in this context means

“proximate cause.” Minn-Chem, Inc. v. Agrium, Inc., 683 F.3d 845, 856–57 (7th Cir. 2012). “Just

as tort law cuts off recovery for those whose injuries are too remote from the cause of an injury,

so does the FTAIA exclude from the Sherman Act foreign activities that are too remote from

the ultimate effects on U.S. domestic or import commerce.” Id. at 857. Defendants contend

that the LCBO’s six-pack rule, not the group boycott, was the proximate cause of the harm

alleged by Mountain Crest in this case.

       Again, Mountain Crest doesn’t meaningfully respond to defendants’ arguments on

causation. It says that defendants committed “myriad” antitrust violations that were

“independent of Ontario’s regulatory scheme,” Dkt. 85, at 23, but it doesn’t explain how the

group boycott harmed it other than as a barrier to removing the six-pack rule.

       Mountain Crest also relies on United States v. Sisal Sales Corp., 274 U.S. 268 (1927), for

the proposition that defendants are not “absolve[d]” simply because “they were assisted by an

act of state.” Dkt. 85, at 23. But Mountain Crest is conflating issues. The court of appeals

relied on Sisal Sales to hold that the act of state doctrine does not “bar an antitrust complaint

where defendants took deliberate acts to bring about forbidden results simply because the

anticompetitive conspiracy was aided by discriminatory legislation.” Mountain Crest, 937 F.3d

at 1085–86 (internal quotation marks and alterations omitted). This principle would allow

Mountain Crest to bring a claim for an antitrust injury caused by the alleged group boycott.

But Sisal Sales isn’t about causation, and the facts of that case aren’t helpful for Mountain

Crest. The alleged harm in that case was a monopoly controlled by the defendant; the




                                               15
        Case: 3:17-cv-00595-jdp Document #: 106 Filed: 04/24/20 Page 16 of 22



“discriminatory legislation” facilitated defendants’ conduct but was not a direct cause of the

harm.

        Mountain Crest’s only discussion in its brief of a “direct effect” is a reference to past

litigation by Miller Brewing Company against Molson Coors, but Mountain Crest doesn’t

explain how that litigation is connected to the group boycott or to its own injuries.

        The bottom line is that Mountain Crest hasn’t pointed to any direct harm it suffered

as the result of the group boycott. So the court will dismiss this claim with prejudice.

B. Marketing and distribution practices

        Neither Mountain Crest’s brief nor its complaint enumerates the marketing and

distribution practices it is challenging. But it doesn’t take issue with the list provided by

defendants: (1) BRI’s failure to stock Mountain Crest’s beer in sufficient quantities; (2) BRI’s

decision to give the store’s top selling beers a more prominent display; (3) BRI’s decision to

discontinue its practice of allowing brewers to pay for in-store advertisements; (4) the layout

of BRI’s stores; and (5) fees charged to brewers by BRI. The court understands Mountain Crest

to be challenging these practices under both § 1 and § 2 of the Sherman Act as restraints on

trade and an attempt to create a monopoly.

        Causation does not appear to be a problem with these challenged practices. Mountain

Crest alleges that it was directly harmed, either through loss of sales, or, in the case of fees, as

a result of direct payments. Defendants challenge these claims on numerous grounds, some of

which apply only to a subset of the claims.6 But a problem common to all of the claims is that

Mountain Crest hasn’t identified any participation by defendants in the alleged practices.


6
  For example, defendants say that BRI is an integrated joint venture, so it is “incapable” of
engaging in a conspiracy; Mountain Crest has failed to define the relevant market; Mountain
Crest hasn’t identified an agreement that is “per se” illegal; a joint monopolization claim is not

                                                16
      Case: 3:17-cv-00595-jdp Document #: 106 Filed: 04/24/20 Page 17 of 22



       All of these claims relate to practices of BRI, a cooperative of Ontario brewers, not

defendants. Mountain Crest alleges that BRI is controlled by Labatt Breweries of Canada and

Molson Inc. (Canada), but even if BRI’s conduct could be imputed to Labatt and Molson,

those are Canadian subsidiaries of defendants. And it is well established that parent companies

generally cannot be held liable for the conduct of their subsidiaries. See Motorola Mobility LLC

v. AU Optronics Corp., 775 F.3d 816, 820 (7th Cir. 2015) (“[C]orporate formalities should be

respected unless one of the recognized justifications for piercing the veil, or otherwise deeming

a parent and a subsidiary one, is present.”); IDS Life Ins. Co. v. SunAmerica Life Ins. Co., 136

F.3d 537, 540 (7th Cir. 1998) (“Parents of wholly owned subsidiaries necessarily control,

direct, and supervise the subsidiaries to some extent, but unless there is a basis for piercing the

corporate veil and thus attributing the subsidiaries’ torts to the parent, the parent is not liable

for those torts.”).

       Mountain Crest devotes half of a page to its argument that it has “pled facts which

directly implicate the named defendants.” Dkt. 85, at 28. But instead of explaining how it has

done that, it simply refers the court to “rows [of] citations” in the complaint without

elaboration. Id (citing ¶¶ 25–26, 79, 82–84, 86–88, 90, 98, 110–112, 118, 130, 142–145,

¶ 147–50, 152–154, 160, 162, 166, 168, 177–178, 180–183, 187, 192–195, 197–98, 201–03,

206, 210, 213). “It is not the job of this court to develop arguments” for the parties. Fabriko

Acquisition Corp. v. Prokos, 536 F.3d 605, 609 (7th Cir. 2008). See also McKevitt v. Pallasch, 339

F.3d 530, 533 (7th Cir. 2003) (string cite unaccompanied by explanation not sufficient to

preserve argument). In their opening brief, defendants went through the allegations in the



cognizable under § 2 of the Sherman Act; and the complaint includes no facts showing an
intent to monopolize. Dkt. 76, at 34–42.


                                                17
      Case: 3:17-cv-00595-jdp Document #: 106 Filed: 04/24/20 Page 18 of 22



complaint, explaining why they believed that the allegations weren’t sufficient to show

defendants’ involvement. To support a contrary view, Mountain Crest must do more than

direct defendants and the court to review the 93-page complaint again.

       In any event, the paragraphs cited by Mountain Crest do not tie defendants to the

alleged marketing and distribution practices, let alone identify an agreement between

defendants to adopt those practices. Rather, the vast majority of the allegations relate to

attempts to influence the LCBO or the decision to offer ownership interests in the BRI to

smaller Ontario breweries. Mountain Crest doesn’t point to any allegations describing a

conspiracy between defendants directing BRI to understock certain brands, to change the

layout of its stores, or to charge importers a discriminatory fee.

       Mountain Crest does cite some allegations about defendants’ involvement that are

broad enough to include the marketing and distribution practices. For example, Mountain

Crest alleges that executives for defendants “conspired . . . to continue and enforce the

restraints on U.S. export sales to Ontario,” Dkt. 49, ¶ 160, “worked closely . . . on maintaining

their price fixing and market allocation restraints to limit competing brewers’ ability to export

beer to Ontario,” id., ¶ 181, and “conspired to continue and enforce the restraints, ”id., ¶ 187.

But those allegations are so broad and conclusory that they cannot be accepted as true.

       It is well established that legal conclusions are not enough to satisfy federal pleading

standards. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (“Threadbare recitals of the elements of

a cause of action, supported by mere conclusory statements, do not suffice.”). “[A] complaint

must be dismissed unless it contains a plausible claim.” Bank of Am., N.A. v. Knight, 725 F.3d

815, 818 (7th Cir. 2013). This means that the complaint “must actually suggest that the

plaintiff has a right to relief, by providing allegations that raise a right to relief above the


                                               18
      Case: 3:17-cv-00595-jdp Document #: 106 Filed: 04/24/20 Page 19 of 22



speculative level.” Windy City Metal Fabricators & Supply, Inc. v. CIT Technical Financing Services,

Inc., 536 F.3d 663, 667–68 (7th Cir. 2008) (internal quotation marks omitted).

       Courts apply the plausibility requirement with added rigor in the context of complex

cases: “[t]he required level of factual specificity rises with the complexity of the claim.”

McCauley v. City of Chicago, 671 F.3d 611, 616B17 (7th Cir. 2011). This is in part because of

the added burdens associated with defending a complex claim. Stark Trading v. Falconbridge Ltd.,

552 F.3d 568, 574 (7th Cir. 2009) (“[T]he complaint in a complex case must, to avert dismissal

for failure to state a claim, include sufficient allegations to enable a judgment that the claim

has enough possible merit to warrant the protracted litigation likely to ensue from denying a

motion to dismiss.”); Limestone Dev. Corp. v. Vill. of Lemont, Ill., 520 F.3d 797, 802–03 (7th Cir.

2008 (“[A] defendant should not be forced to undergo costly discovery unless the complaint

contains enough detail, factual or argumentative, to indicate that the plaintiff has a substantial

case.”). Conspiracy allegations are also reviewed carefully because they are so easy to allege and

so hard to prove. See Cooney v. Rossiter, 583 F.3d 967, 970–71 (7th Cir. 2009). Even at the

pleading stage, it is “essential to show that a particular defendant joined the conspiracy and

knew of its scope.” Knight, 725 F.3d at 818.

       It was an antitrust case that gave rise to the plausibility requirement. See Bell Atlantic

Corp. v. Twombly, 550 U.S. 544 (2007). In Twombly, the Court could not have been clearer: “a

bare assertion of conspiracy will not suffice.” Id. at 556. Because that is all that Mountain Crest

offers in this case, it has not stated a plausible claim.

       Mountain Crest identifies two other theories in its complaint for holding defendants

liable. First, Mountain Crest invokes the concept of “enterprise liability,” under which parents

and subsidiaries can be viewed as a single “enterprise” for the purpose of antitrust violations.


                                                 19
      Case: 3:17-cv-00595-jdp Document #: 106 Filed: 04/24/20 Page 20 of 22



But Mountain Crest doesn’t respond to defendants’ argument that no court has recognized

such a theory under the Sherman Act, and Mountain Crest doesn’t explain in its brief why the

court should adopt the theory in this case. Second, Mountain Crest refers to “single-factor

piercing” of the corporate veil, Dkt. 49, ¶ 237, without explaining what that means. But

Mountain Crest doesn’t attempt to defend that theory in its brief. Instead, it insists that “none

of [its] allegations are aimed at any of Defendants’ subsidiaries.” Dkt. 85, at 28. So the court

concludes that Mountain Crest has abandoned both of these theories, and the court declines

to consider them.

       When a plaintiff fails to plead adequate facts, the general rule is that a plaintiff should

have at least one opportunity to amend its complaint. But Mountain Crest has already

amended its complaint twice. See Dkt. 30 and Dkt. 49. It did not ask for leave to amend its

complaint after the remand, and it does not request leave to amend now. Under these

circumstances, the court sees no reason to give Mountain Crest leave to replead. See Alarm

Detection Sys., Inc. v. Vill. of Schaumburg, 930 F.3d 812, 829 (7th Cir. 2019) (plaintiffs “have

never requested leave to amend,” so “[t]hey . . . waived any right to replead”). The court will

dismiss these claims with prejudice.

C. Unjust enrichment

       This leaves Mountain Crest’s claim for unjust enrichment under Wisconsin common

law. That claim has three elements: (1) the plaintiff conferred a benefit upon the defendant;

(2) the defendant had an appreciation or knowledge of the benefit; and (3) the defendant

accepted or retained the benefit under circumstances making it inequitable for the defendant

to retain the benefit without payment of its value. Buckett v. Jante, 2009 WI App 55, ¶ 10, 316

Wis. 2d 804, 812, 767 N.W.2d 376, 380. Mountain Crest alleges that it conferred a benefit


                                               20
      Case: 3:17-cv-00595-jdp Document #: 106 Filed: 04/24/20 Page 21 of 22



on “defendants” by paying listing fees to BRI and that it would be inequitable to allow

defendants to keep the fees because of the alleged restraints of trade alleged in the complaint.

       Defendants contend that the unjust enrichment claim must be dismissed if the antitrust

claims are dismissed because the alleged antitrust violations are Mountain Crest’s only basis

for contending that defendants were unjustly enriched. Mountain Crest doesn’t respond to this

argument. In any event, the fees at issue in this claim went to BRI, not defendants, so

defendants are not a proper party. See State Mech. Servs., LLC v. NES Equip. Servs. Corp., No.

17-cv-5950, 2018 WL 2193248, at *5 (N.D. Ill. May 14, 2018) (plaintiff may not sue parent

company for benefit conferred on subsidiary). The court will dismiss this claim as well.

D. Conclusion

       The allegations in the complaint make it clear that Mountain Crest’s claims relate solely

to events in Canada and conduct by Canadian entities that are not before this court. The

alleged group boycott by defendants did not cause Mountain Crest any harm. Rather, the harm

Mountain Crest is complaining about is the direct result of decisions by the Ontario

government. And the marketing and distribution policies at the Beer Store were put in place

by BRI, which is controlled by defendants’ subsidiaries, not defendants. So Mountain Crest

has sued the wrong parties.

       Mountain Crest may have had good reasons for not bringing claims against a foreign

provincial government, an Ontario cooperative, and defendants’ Canadian subsidiaries. But

whatever substantive or procedural barriers those claims would have faced, it does not give

Mountain Crest a cause of action against defendants. Mountain Crest hasn’t plausibly alleged

that defendants caused it any harm, so the court will dismiss the complaint with prejudice.




                                              21
Case: 3:17-cv-00595-jdp Document #: 106 Filed: 04/24/20 Page 22 of 22



                                    ORDER

IT IS ORDERED that:

1. Plaintiff Mountain Crest SRL, LLC’s motion for reconsideration, Dkt. 73, is
   DENIED.

2. The motion to dismiss filed by defendants Anheuser-Busch InBev SA/NV and
   Molson Coors Brewing Compan, Dkt. 76, is GRANTED, and this case is
   DISMISSED with prejudice.

3. The clerk of court is directed to enter judgment in favor of defendants and close this
   case.

Entered April 24, 2020.

                                     BY THE COURT:

                                     /s/
                                     ________________________________________
                                     JAMES D. PETERSON
                                     District Judge




                                       22
